Exhibit 10.2

CORINTHIAN COLLEGES, INC.

2003 PERFORMANCE AWARD PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) by and
between CORINTHIAN COLLEGES, INC., a Delaware corporation (the “Corporation”),
and Jack D. Massimino (the “Participant”) evidences the stock option (the
“Option”) granted by the Corporation to the Participant as to the number of
shares of the Corporation’s Common Stock first set forth below.

 

Number of Shares of Common Stock:1   [Insert total number of options]   Award
Date:     , 2007 Exercise Price per Share:1   $                   Expiration
Date:1,2     , 2014

Vesting1,2 Up to [Insert 50% of options] shares of Common Stock subject to the
Option shall vest as set forth below if certain Corporation revenue related
performance criteria are met (the “Revenue Related Shares”), and up to [Insert
50% of options] shares of Common Stock subject to the Option shall vest as set
forth below if certain Corporation operating profit performance criteria are met
(the “Operating Profit Related Shares”).

The Participant shall not vest in any portion of the Revenue Related Shares if
Net Revenue for the Corporation’s fiscal year ending June 30, 2010 is less than
$                     (the “Minimum Revenue Target”). The Participant shall vest
in 50% of the [Insert 50% of options] Revenue Related Shares if Net Revenue for
the Corporation’s fiscal year ending June 30, 2010 or any prior fiscal year
equals or exceeds the Minimum Revenue Target. The Participant shall vest in all
[Insert 50% of options] Revenue Related Shares if Net Revenue for the
Corporation’s fiscal year ending June 30, 2010 is equal to or exceeds
$                     (the “Maximum Revenue Target”). If Net Revenue for the
Corporation’s fiscal year ending June 30, 2010 exceeds the Minimum Revenue
Target, but is less than Maximum Revenue Target, then the Participant shall vest
in an amount of Revenue Related Shares equal to the following formula: [Insert
25% of options] Revenue Related Shares plus ([Insert 25% of options] Revenue
Related Shares multiplied by a fraction, the numerator of which is the
Corporation’s Net Revenue for the fiscal year ending June 30, 2010 minus the
Minimum Revenue Target, and the denominator of which is the Maximum Revenue
Target minus the Minimum Revenue Target).

The Participant shall not vest in any portion of the Operating Profit Related
Shares if Operating Profit for the Corporation’s fiscal year ending June 30,
2010 is less than $                     (the “Minimum Profit Target”). The
Participant shall vest in 50% of the [Insert 50% of options] Operating Profit
Related Shares if Operating Profit for the Corporation’s fiscal year ending
June 30, 2010 or any prior fiscal year equals or exceeds the Minimum Profit
Target. The Participant shall vest in all [Insert 50% of options] Operating
Profit Related Shares if Operating Profit for the Corporation’s fiscal year
ending June 30, 2010 is equal to or exceeds $                     (the “Maximum
Profit Target”). If Operating Profit for the Corporation’s fiscal year ending
June 30, 2010 exceeds the Minimum Profit Target, but is less than the Maximum
Profit Target, then the Participant shall vest in an amount of Operating Profit
Related Shares equal to the following formula: [Insert 25% of options] Operating
Profit Related Shares plus ([Insert 25% of options] Operating Profit Related
Shares multiplied by a fraction, the numerator of which is the Corporation’s
Operating Profit for the fiscal year ending June 30, 2010 minus the Minimum
Profit Target, and the denominator of which is the Maximum Profit Target minus
the Minimum Profit Target).

--------------------------------------------------------------------------------

1

Subject to adjustment under Section 6.3 of the Plan.

2

Subject to earlier termination as provided in Section 4 of the Terms.

 



--------------------------------------------------------------------------------

If the above targets are met, the Participant shall vest in the applicable
number of Revenue Related Shares and/or Operating Profit Related Shares on the
Certification Date (defined below). Despite the foregoing, the Participant shall
not vest in the number of Revenue Related Shares and/or Operating Profit Related
Shares determined above unless he: (i) is the Chief Executive Officer of the
Corporation on June 30, 2009; and (ii) (A) serves as a member of the Board of
the Corporation or any of its Subsidiaries on June 30, 2010; (B) dies while
serving as a member of the Board of the Corporation or any of its Subsidiaries
after June 30, 2009, but prior to June 30, 2010; or (C) becomes Totally Disabled
while serving as a member of the Board of the Corporation or any of its
Subsidiaries after June 30, 2009, but prior to June 30, 2010 and is in good
standing with the Corporation on June 30, 2010.

The determination of Net Revenue, Operating Profit, and whether performance
criteria have been achieved shall be determined on the basis of the audited
financial statements of the Corporation for the fiscal year ending June 30,
2010, and the Corporation’s Compensation Committee shall certify such
achievement in writing following a duly-called meeting (the “Certification
Date”). The terms “Net Revenue” and “Operating Profit” are used as applied under
generally accepted accounting principles or in the Corporation’s financial
reporting.

The Option is granted under the Corinthian Colleges, Inc. 2003 Performance Award
Plan (the “Plan”) and subject to the Terms and Conditions of Management
Nonqualified Stock Option (the “Terms”) attached to this Option Agreement
(incorporated herein by this reference) and to the Plan. The Option has been
granted to the Participant in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Participant. Capitalized
terms are defined in the Plan if not defined herein. The parties agree to the
terms of the Option set forth herein. The Participant acknowledges receipt of a
copy of the Terms and the Plan.

 

“PARTICIPANT”       CORINTHIAN COLLEGES, INC.,

 

    a Delaware corporation Signature      

 

    By:  

 

Print Name     Name:   Stan A. Mortensen     Its:   Sr. Vice President and
General Counsel      

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF MANAGEMENT NONQUALIFIED STOCK OPTION

 

1. Vesting; Limits on Exercise.

As set forth on the first two pages of this Option Agreement, the Option shall
vest and become exercisable in the aggregate number of shares of Common Stock
subject to the Option determined as set forth on such first two pages. The
Option may be exercised only to the extent the Option is vested and exercisable.

 

  •  

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue until the expiration or
earlier termination of the Option.

 

  •  

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

 

•

 

Minimum Exercise. No fewer than 1001 shares of Common Stock may be purchased at
any one time, unless the number purchased is the total number at the time
exercisable under the Option.

 

  •  

Nonqualified Stock Option Status. The Option is a nonqualified stock option and
is not, and shall not be, an incentive stock option within the meaning of
Section 422 of the Code.

 

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

Except as expressly provided on the fist two pages of this Option Agreement and
Section 4 below, the vesting provisions require continued employment or service
as a member of the Board through the vesting date as a condition to the vesting
of the Option and the rights and benefits under this Option Agreement.
Employment or service as a member of the Board for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as a member of the
Board as provided in Section 4 below or under the Plan. Employment or service as
a member of the Board of the Corporation or any of its Subsidiaries after
June 30, 2010 is not required in order to vest in the Option on the
Certification Date.

Nothing contained in this Option Agreement or the Plan constitutes an employment
or Board service commitment by the Corporation or any of its Subsidiaries,
affects the Participant’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by or in Board service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation.

 



--------------------------------------------------------------------------------

3. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Committee may require pursuant to such
administrative exercise procedures as the Committee may implement from time to
time) of:

 

  •  

a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Committee may require from time to time,

 

  •  

payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing
requirements) in shares of Common Stock already owned by the Participant, valued
at their Fair Market Value on the exercise date, provided, however, that any
shares initially acquired upon exercise of a stock option or otherwise from the
Corporation must have been owned by the Participant for at least six (6) months
before the date of such exercise;

 

  •  

any written statements or agreements required pursuant to Section 6.4 of the
Plan; and

 

  •  

satisfaction of the tax withholding provisions of Section 6.5 of the Plan.

The Committee also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Committee.

 

4. Early Termination of Option; Change in Control Event.

4.1 General. Notwithstanding any other provision of this Option Agreement or of
the Plan, the Option, to the extent not previously exercised, and all other
rights hereunder, whether vested and exercisable or not, shall terminate and
become null and void prior to the Expiration Date in the event of:

 

  •  

the termination of the Participant’s employment or services as a member of the
Board as provided in Section 4.2 hereof, or

 

  •  

the termination of the Option pursuant to Section 6.3 of the Plan.

4.2 Termination of Employment or Services. Subject to earlier termination on the
Expiration Date of the Option or pursuant to Section 6.3 of the Plan, if the
Participant ceases to be employed by or ceases to provide services as a member
of the Board to the Corporation or a Subsidiary (regardless of the reason), the
following rules shall apply (as used in this agreement, the Participant’s
“Severance Date” shall mean the later of the last day that the Participant
(i) is employed by the Corporation or a Subsidiary, or (ii) provides services as
a member of the Board to the Corporation or a Subsidiary): (a) the Participant
will have until the date that is three years after the later of (i) the
Certification Date, or (ii) Severance Date to exercise the Option (or portion
thereof) to the extent it was vested on the Certification Date (after giving
effect to any acceleration thereof pursuant to Section 4.3), (b) the Option, to
the extent not vested on the Certification Date (after giving effect to any
acceleration thereof pursuant to Section 4.3), shall terminate on the
Certification Date, and (c) the Option, to the extent exercisable for the period
specified in clause (a) above and not exercised during such period (after giving
effect to the



--------------------------------------------------------------------------------

period provided for below), shall terminate at the close of business on the last
day of such period. Notwithstanding the foregoing, if the last day of the period
specified in clause (a) above is during a Blackout Period (defined below), then
the Option shall remain exercisable until 14 days after the first date that
there is no longer in effect a Blackout Period applicable to the extent
exercisable for the period specified in clause (a) above. The Corporation has
established an Insider Trading Policy (as such policy may be amended from time
to time, the “Policy”) relative to trading while in possession of material,
undisclosed information. The Policy prohibits officers, directors, employees,
and consultants of the Corporation and its subsidiaries from trading in
securities of the Corporation during certain “Blackout Periods” as described in
the Policy. The foregoing provisions of this Section 4.2 apply notwithstanding
anything to the contrary in Section 6.2.1, 6.2.2, or 6.2.3 of the Plan.

4.3 Possible Acceleration upon Change in Control Event. Notwithstanding any
other provision of this Option Agreement or of the Plan, if a Change in Control
Event (as defined in the Plan) occurs while the Participant is employed by or
serves as a member of the Board of the Corporation or any of its Subsidiaries
and the Option does not accelerate and become fully vested in connection with
such event as contemplated by Sections 6.3.2 and 6.3.3 of the Plan, the Option
shall automatically accelerate and become partially or fully vested in
accordance with the first two pages of this Option Agreement and as set forth in
this Section. For purposes of the foregoing, the performance measuring period
shall be the 12-month period ending on a calendar quarter end that immediately
precedes such Change in Control Event for which the Corporation’s financial
statements were filed pursuant to Section 13 or 15(d) of the Exchange Act (the
“Measuring Date”). When determining the amount of vested shares, if any,
pursuant to such first two pages, (i) the Minimum Revenue Target shall be 10%
Compounded Annual Growth Rate (“CAGR”) of $[Revenue Baseline] per year
(including partial years) through the Measuring Date, (ii) the Maximum Revenue
Target shall be 13% CAGR of $[Revenue Baseline] per year (including partial
years) through the Measuring Date, (iii) the Minimum Profit Target shall be
12.5% CAGR of $[Profit Baseline] per year (including partial years) through the
Measuring Date, and (iv) the Maximum Profit Target shall be 25% CAGR of $[Profit
Baseline] per year (including partial years) through the Measuring Date. The
Participant shall not vest in the number of Revenue Related Shares and/or
Operating Profit Related Shares determined above unless he is employed by or
serves as a member of the Board of the Corporation or any of its Subsidiaries on
June 30, 2010. Despite the foregoing, the Participant shall not be required to
be employed by or serve as a member of the Board of the Corporation or any of
its Subsidiaries if such termination of employment or services (a) is by the
Corporation or a Subsidiary for any reason other than for Cause (as defined
below) or by the Participant for Good Reason (as defined below), and (b) occurs
in anticipation of (but in no event more than three months prior to) the date of
the Change in Control Event or within two years following the date of the Change
in Control Event. Also, if the Participant dies or becomes Totally Disabled
while the Participant is employed by or serves as a member of the Board of the
Corporation or any of its Subsidiaries after the Change in Control Event, but
prior to June 30, 2010, the Participant shall vest in the number of Revenue
Related Shares and/or Operating Profit Related Shares determined above based on
the level of achievement of the performance criteria, adjusted by a fraction,
the numerator of which is the number of full months from July 1, 2007 to the
date on which death or Total Disability occurs, and the denominator is 36. The
following definitions shall apply solely for purposes of this Section 4.3:

 

  •  

Cause. “Cause” means that the Participant has been convicted of a felony (other
than drunk driving), or has engaged in gross misconduct materially and
demonstrably



--------------------------------------------------------------------------------

 

injurious to the Corporation or a Subsidiary. However, no act or failure to act,
on the Participant’s part shall be considered “willful” unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that his action or omission was in the best interest of the Corporation and its
Subsidiaries.

 

  •  

Good Reason. “Good Reason” means that, without the Participant’s express written
consent, the occurrence of any one or more of the following: (a) an involuntary
material diminution in Participant’s base salary; (b) an involuntary material
diminution in Participant’s authority, duties, or responsibilities (an
involuntary material diminution in Participant’s authority, duties, or
responsibilities shall not have occurred if Participant agrees to cease being
the Chief Executive Officer of the Corporation and agrees to remain on the Board
of the Corporation or any of its Subsidiaries); (c) an involuntary material
diminution in the authority, duties, or responsibilities of the supervisor to
whom Participant is required to report, including a requirement that Participant
report to a corporate officer or Participant instead of reporting directly to
the Board of the Corporation; (d) an involuntary material diminution in the
budget over which Participant retains authority; (e) a 100 mile or greater
change in the geographic location at which Participant must perform his services
following a Change in Control Event; and (f) any other action or inaction that
constitutes a material breach of the Participant’s Employment Agreement.

 

5. Non-Transferability.

The Option and any other rights of the Participant under this Option Agreement
or the Plan are nontransferable and exercisable only by the Participant, except
as set forth in Section 1.8 of the Plan.

 

6. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address given beneath
the Participant’s signature hereto, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Participant is no longer an Eligible Person, shall be
deemed to have been duly given as of the date mailed in accordance with the
foregoing provisions of this Section 6.

 

7. Plan.

The Option and all rights of the Participant under this Option Agreement are
subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference. In the event of a
conflict or inconsistency between the terms and conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
The Participant acknowledges receipt of a copy of the Plan and agrees to be
bound by the terms thereof and of this Option Agreement. The Participant
acknowledges reading and understanding the Plan and this Option Agreement.
Unless otherwise expressly



--------------------------------------------------------------------------------

provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Committee do not and shall
not be deemed to create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.

 

8. Entire Agreement.

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Option Agreement may be amended pursuant to
Section 6.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

9. Governing Law; Limited Rights.

9.1. Delaware Law. This Option Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

9.2. Limited Rights. The Participant has no rights as a stockholder of the
Corporation with respect to the Option as set forth in Section 6.7 of the Plan.

 

10. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to
Section 6.3 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

 

11. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

12. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

(Remainder of Page Intentionally Left Blank)